Title: To George Washington from Lieutenant George Hurlbut, 29 August 1778
From: Hurlbut, George
To: Washington, George


          
            Sir
            New Rochel [N.Y.] 29th Augst 78
          
          I am set don to inform your Excellency the Fleet, are now at Anchor Betwen Horse
            & Rye Neck—the Guard Ship of 16. Guns has been
            Stationed, Sixteen Months, Betwen Heart, & City, Island is now with the
            fleet—two Briggs and a small Tender, is left in her place—a few small Sloops, are now
            Sailing for Newyork. I am your Excellency’s most Obed. Servt
          
            Ge. Hurlbut
          
        